


Exhibit 10(y)

 

[EXECUTION COPY]

 

AMENDMENT NO. 3

TO

FIVE-YEAR CREDIT AGREEMENT

 

This AMENDMENT NO. 3, dated as of February 19, 2004 (this “Amendment”), is made
by and among VIACOM INC., a Delaware corporation (“Viacom” or the “Borrower”),
the banks listed on the signature pages of this Amendment as “Lenders” (the
“Lenders”), and JPMORGAN CHASE BANK, as administrative agent for the Lenders
(the “Administrative Agent”).

 

PRELIMINARY STATEMENT:

 

Viacom, Viacom International Inc., a Delaware corporation (“Viacom
International”), the Lenders, the Administrative Agent, Salomon Smith Barney
Inc., as Syndication Agent, and Fleet National Bank and Bank of America, N.A.,
as Co-Documentation Agents, previously entered into that certain Five-Year
Credit Agreement, dated as of March 7, 2001, as amended by Amendment No. 1
thereto, dated as of March 5, 2002, and Amendment No. 2 thereto, dated as of
February 28, 2003 (as so amended, the “Existing Agreement”; the Existing
Agreement, as amended by this Amendment, being referred to herein as the
“Amended Agreement”). The Borrower now wishes to amend the Existing Agreement in
certain particulars.  The Required Lenders and the Administrative Agent have
agreed to such amendments, on the terms and conditions set forth herein.  The
parties therefore agree as follows (capitalized terms used but not defined
herein having the meanings assigned such terms in the Existing Agreement):

 

SECTION 1.  Amendments to Existing Agreement.  The Existing Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2 hereof, hereby amended as follows:

 

(a)                                  New Definitions.  The following new
definitions are hereby added to Section 1.1 in the appropriate alphabetical
order:

 

“$3.0 Billion Five-Year Credit Agreement” shall mean the $3,000,000,000
Five-Year Credit Agreement, dated as of February 19, 2004, among Viacom, Viacom
International, each subsidiary borrower party thereto, the lenders party
thereto, JPMorgan Chase Bank, as administrative agent, Citibank, N.A., as
syndication agent, and Bank of America, N.A., Deutsche Bank Securities, Inc. and
The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as co-documentation agents,
as the same may be amended, supplemented, restated or otherwise modified from
time to time.

 

--------------------------------------------------------------------------------


 

2

 

 

“$3.0 Billion Five-Year Facility Exposure” shall mean on any day the Total
Facility Exposure (as defined in the $3.0 Billion Five-Year Credit Agreement),
including the aggregate principal amount of Letters of Credit, Revolving Credit
Loans, Swingline Loans and Competitive Loans (as such terms are defined in the
$3.0 Billion Five-Year Credit Agreement), under the $3.0 Billion Five-Year
Credit Agreement on such day.

 

“$3.0 Billion Five-Year Facility Total Commitment” shall mean on any day the
Total Commitment (as defined in the $3.0 Billion Five-Year Credit Agreement)
(or, on any day after termination of the Commitments (as defined in the $3.0
Billion Five-Year Credit Agreement), the Total Commitment in effect immediately
preceding such termination) under the $3.0 Billion Five-Year Credit Agreement on
such day.

 

“Total Multi-Currency Sublimit” shall mean $1,000,000,000, as such sublimit may
be increased or decreased from time to time in accordance with Section 2.13.

 

(b)                                 Blockbuster Event.  The definition of
“Blockbuster Event” contained in Section 1.1 is hereby amended by deleting the
phrase “the sale or deconsolidation of Blockbuster Inc. from Viacom” in its
entirety and substituting therefor the new phrase “the sale or deconsolidation
of Blockbuster Inc. from Viacom (including, without limitation, by way of
spin-off or split-off)”.

 

(c)                                  Business Day.  The definition of “Business
Day” contained in Section 1.1 is hereby amended in its entirety to read as
follows:

 

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurocurrency Loan (including a Eurocurrency Loan denominated in Sterling), the
term “Business Day” shall also exclude any day on which banks are not open for
international business (including dealings in Dollar deposits) in the London
interbank market.

 

(d)                                 Commitment Utilization Percentage.  The
definition of “Commitment Utilization Percentage” contained in Section 1.1 is
hereby amended in its entirety to read as follows:

 

“Commitment Utilization Percentage” shall mean on any day the percentage
equivalent to a fraction (a) the numerator of which is the sum of (i) the Total
Revolving Facility Exposure, including the aggregate outstanding principal
amount of Letters of

 

--------------------------------------------------------------------------------


 

3

 

 

Credit, Swingline Loans and Competitive Loans, plus (ii) the Total Canadian
Facility Exposure, plus (iii) the $3.0 Billion Five-Year Facility Exposure, and
(b) the denominator of which is the sum of (i) the sum of the Total Revolving
Commitment and the Total Canadian Commitment (or, on any day after termination
of the Commitments, the Total Revolving Commitment and the Total Canadian
Commitment in effect immediately preceding such termination) plus (ii) the
$3.0 Billion Five-Year Facility Total Commitment.

 

(e)                                  Eurocurrency Rate.  The definition of
“Eurocurrency Rate” contained in Section 1.1 is hereby amended by (i) deleting
the phrase “in the Paris interbank market” in its entirety and substituting
therefor the new phrase “in the London interbank market” and (ii) deleting the
phrase “In the event that such rate does not appear” in its entirety and
substituting therefor the new phrase “With respect to clause (a) of the
preceding sentence, in the event that such rate does not appear”.

 

(f)                                    Foreign Exchange Rate.  The definition of
“Foreign Exchange Rate” contained in Section 1.1 is hereby amended in its
entirety to read as follows:

 

“Foreign Exchange Rate” shall mean, with respect to any Foreign Currency on a
particular date, the rate at which such Foreign Currency may be exchanged into
Dollars, as set forth at approximately 11:00 a.m., London time, on such date on
the Reuters World Currency Page for such Foreign Currency.  In the event that
such rate does not, or ceases to, so appear on any Reuters World Currency Page,
the “Foreign Exchange Rate” with respect to such Foreign Currency shall be
determined by reference to such other publicly available source for determining
exchange rates as may be agreed upon by the Administrative Agent and Viacom or,
in the absence of such agreement, such “Foreign Exchange Rate” shall instead be
the arithmetic average of the spot rates of exchange of the Administrative Agent
in the market where its foreign currency exchange operations in respect of such
Foreign Currency are then being conducted, at or about 11:00 a.m., local time,
on such date for the purchase of Dollars with such Foreign Currency for delivery
two Business Days later.

 

(g)                                 Material Adverse Effect.  The definition of
“Material Adverse Effect” contained in Section 1.1 is hereby amended by adding
the following clause at the end thereof immediately preceding the period:

 

“, excluding any effects which may result from non-cash charges arising from
SFAS No. 142 and/or SFAS No. 144, as applicable, issued by the Financial
Accounting Standards Board”

 

--------------------------------------------------------------------------------


 

4

 

 

(h)                                 Deletion of Certain Definitions.  The
definitions “364-Day Credit Agreement”, “364-Day Facility Exposure”, “364-Day
Facility Total Commitment” and “Existing Infinity Credit Agreement” contained in
Section 1.1 are hereby deleted in their entirety.

 

(i)                                     Revolving Credit Loans.  Section 2.2(a)
is hereby amended by deleting the phrase “in the case of Eurocurrency
US$-Canadian Loans and Eurocurrency Revolving Loans” in its entirety and
substituting therefor the new phrase “in the case of Eurocurrency US$-Canadian
Loans and Eurocurrency Revolving Loans denominated in Dollars”.

 

(j)                                     Funding of Multi-Currency Revolving
Loans.  Section 2.2(b) is hereby amended in its entirety to read as follows:

 

“(b)                           Each Lender or US-Canadian Lender, as applicable,
shall make each Loan (other than (i) a Swingline Loan, as to which this
Section 2.2 shall not apply, (ii) a C$ Loan, as to which Annex II shall govern,
and (iii) a Multi-Currency Revolving Loan) to be made by it on the proposed date
thereof by wire transfer of immediately available funds to the Administrative
Agent in New York, New York, not later than 12:00 noon, New York City time (or,
in connection with an ABR Loan to be made on the same day on which a notice is
submitted, 12:30 p.m., New York City time) and the Administrative Agent shall by
3:00 p.m., New York City time, credit the amounts so received to the general
deposit account of the relevant Borrower with the Administrative Agent.  Each
US-Canadian Lender shall make each US$-Canadian Loan through a branch or Lender
Affiliate of such US-Canadian Lender located in the United States (or as
otherwise may be agreed from time to time between Viacom and such US-Canadian
Lender).  Each Lender shall make each Multi-Currency Revolving Loan to be made
by it on the proposed date thereof by wire transfer of immediately available
funds to the Administrative Agent at its offices at J.P. Morgan Europe Limited,
125 London Wall, London, England EC2Y 5AJ, United Kingdom, not later than (A) in
the case of any Multi-Currency Revolving Loan denominated in Euros or Sterling,
3:00 p.m., London time, or (B) in the case of any Multi-Currency Revolving Loan
denominated in Yen, 3:00 p.m., Tokyo time, and the Administrative Agent shall by
3:00 p.m., New York City time, credit the amounts so received to the general
deposit account of the relevant Borrower with the Administrative Agent.”

 

(k)                                  Swingline Loans.  Section 2.6(a) is hereby
amended by adding the following proviso to the end of the first sentence thereof
immediately preceding the period:

 

--------------------------------------------------------------------------------


 

5

 

 

“; provided, that after giving effect to each Swingline Loan, the Total
Revolving Facility Exposure shall not exceed the Total Revolving Commitment then
in effect”

 

(l)                                     Obligations Absolute.  Section 2.6(f) is
hereby amended by deleting the phrase “a Default or an Event of Default” in its
entirety and substituting therefor the new phrase “a Default or an Event of
Default (other than an Event of Default described in Article VI, paragraph (f)
or (g), in the case of each Lender’s obligation to make Revolving Credit Loans
pursuant to Section 2.6(c))”.

 

(m)                               Letters of Credit.  Section 2.7(a) is hereby
amended by deleting the phrase “provided, that in no event shall the Aggregate
LC Exposure exceed $750,000,000 at any time” in its entirety and substituting
therefor the new phrase “provided, that (A) in no event shall the Aggregate LC
Exposure exceed $750,000,000 at any time and (B) after giving effect to each
issuance of a Letter of Credit, the Total Revolving Facility Exposure shall not
exceed the Total Revolving Commitment then in effect”.

 

(n)                                 Determination of Dollar Equivalents. 
Section 2.7(h)(i) is hereby amended by deleting the phrase “For all purposes of
this Agreement” in its entirety and substituting therefor the new phrase “For
all purposes of this Agreement (except as otherwise set forth in Section 2.22)”.

 

(o)                                 Interest on Loans.  Section 2.10(a) is
hereby amended by deleting the phrase “the Eurocurrency Rate for the Interest
Period in effect for such Loan plus the Margin” in its entirety and substituting
therefor the new phrase “the Eurocurrency Rate for the Interest Period in effect
for such Loan plus or minus (as the case may be) the Margin”.

 

(p)                                 Termination, Reduction and Increase of
Commitments.  Section 2.13(c) is hereby amended by deleting the phrase “to an
aggregate amount, when added to the aggregate amount of Total Commitments (as
defined under the 364-Day Credit Agreement) under the 364-Day Credit Agreement,
not to exceed $4,500,000,000” in its entirety and substituting therefor the new
phrase “to an aggregate amount not to exceed $2,000,000,000”.

 

(q)                                 Increase or Decrease in Multi-Currency
Sublimits.  Section 2.13(g) is hereby amended in its entirety to read as
follows:

 

“(g)                           Upon a decrease, pursuant to Section 2.13(a) or
(b), in the Total Revolving Commitments, Viacom may decrease the Total
Multi-Currency Sublimit and/or the Multi-Currency Sublimit with respect to any
or all Multi-Currencies, in each case in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof.  No such
termination or

 

--------------------------------------------------------------------------------


 

6

 

 

reduction shall be made if, after giving effect thereto and to any prepayments
of the Loans made on the effective date thereof, (i) the Multi-Currency Sublimit
with respect to each applicable Multi-Currency would be less than the
Multi-Currency Revolving Loans outstanding in such Multi-Currency at such time
or (ii) the Total Multi-Currency Sublimit would be less than the outstanding
principal amount of Multi-Currency Revolving Loans at such time. Upon an
increase, pursuant to Section 2.13(c), in the Total Revolving Commitments or
Total Canadian Commitments, as applicable, the Administrative Agent, with the
consent of the Required Facility Lenders in respect of the relevant Facility,
may increase the Total Multi-Currency Sublimit and/or the Multi-Currency
Sublimit with respect to Canadian Dollars or any or all Multi-Currencies to an
amount not in excess of the Total Canadian Commitments or Total Revolving
Commitments, as applicable.”

 

(r)                                    Payments.  Section 2.19(a) is hereby
amended by deleting the phrase “at its offices at Chase Manhattan International
Ltd., 9 Thomas Moore Street, London E1-9YT United Kingdom” in its entirety and
substituting therefor the new phrase “at its offices at J.P. Morgan Europe
Limited, 125 London Wall, London, England EC2Y 5AJ, United Kingdom”.

 

(s)                                  Currency Equivalents.  Section 2.22(d) is
hereby amended by deleting the phrase “the Commitment Utilization Percentage is
greater than 110%” in its entirety and substituting therefor the new phrase “the
Commitment Utilization Percentage (calculated without giving effect to clauses
(a)(iii) and (b)(ii) contained in the definition thereof in Section 1.1) is
greater than 110%”.

 

(t)                                    Dividends by Blockbuster Inc. 
Section 5.4 is hereby amended by (i) deleting the word “and” at the end of
subsection (e) thereof in its entirety, and (ii) adding the following new
subsection (g) at the end thereof immediately preceding the period:

 

“; and

 

(g)                                 Blockbuster Inc. may pay a dividend to its
shareholders in contemplation of, or otherwise in connection with, the
Blockbuster Event”

 

(u)                                 Liens.  Section 5.5 is hereby amended by (i)
deleting the word “and” at the end of subsection (d) thereof in its entirety,
and (ii) adding the following new subsection (f) at the end thereof immediately
preceding the period:

 

“; and

 

--------------------------------------------------------------------------------


 

7

 

 

(f)                                    Liens securing Indebtedness permitted
under Section 5.6(h), provided, that such Liens shall be non-recourse to Viacom
and Viacom International and shall extend solely to the Property of Blockbuster
Inc. and its Subsidiaries”

 

(v)                                 Limitation on Subsidiary Indebtedness. 
Section 5.6 is hereby amended by (i) deleting the phrase “the declaration of a
note payable dividend by any Subsidiary” set forth in subsection (b) thereof in
its entirety and substituting therefor the new phrase “the declaration of any
dividend (including a note payable dividend) by any Subsidiary”; (ii) deleting
the phrase “existing at any time under the 364-Day Credit Agreement or under the
Existing Infinity Credit Agreement” set forth in subsection (d) thereof in its
entirety and substituting therefor the new phrase “existing at any time under
the $3.0 Billion Five-Year Credit Agreement”; (iii) deleting the word “and” at
the end of subsection (f) thereof in its entirety; (iv) replacing the period at
the end thereof with a semicolon; and (v) adding the following new subsections
(h) and (i) at the end thereof:

 

“(h)                           Indebtedness of Blockbuster Inc. and its
Subsidiaries incurred after the Closing Date in contemplation of, or otherwise
in connection with, the Blockbuster Event, provided that such Indebtedness shall
be non-recourse to Viacom and its Subsidiaries (other than Blockbuster Inc. and
its Subsidiaries); and

 

(i)                                     other Indebtedness set forth in
Schedule 5.6(i).”

 

(w)                               Viacom Guarantee Payments.  Section 8.1(f) is
hereby amended by deleting the phrase “at its offices at Chase Manhattan
International Ltd., 9 Thomas Moore Street, London E1-9YT United Kingdom, in
immediately available funds” in its entirety and substituting therefor the new
phrase “at its offices at J.P. Morgan Europe Limited, 125 London Wall, London,
England EC2Y 5AJ, United Kingdom, in the relevant Multi-Currency and in
immediately available funds”.

 

(x)                                   Viacom International Guarantee Payments. 
Section 8.2(f) is hereby amended by deleting the phrase “at its offices at Chase
Manhattan International Ltd., 9 Thomas Moore Street, London E1-9YT United
Kingdom, in immediately available funds” in its entirety and substituting
therefor the new phrase “at its offices at J.P. Morgan Europe Limited, 125
London Wall, London, England EC2Y 5AJ, United Kingdom, in the relevant
Multi-Currency and in immediately available funds”.

 

(y)                                 Notices.  Section 9.1(c) is hereby amended
in its entirety to read as follows:

 

“(c)                            if to the Administrative Agent, to it at
JPMorgan Chase Bank, 270 Park Avenue, New York, New York 10017, Attention: James
Stone (Telecopy No. (212) 270-4584), with a

 

--------------------------------------------------------------------------------


 

8

 

 

copy to (i) JPMorgan Chase Bank, Loan and Agency Services, 1111 Fannin Street,
10th Floor, Houston, Texas 77002, Attention: Valerie Grandinetti (Telecopy No.
(713) 750-2358) and (ii) if such notice or other communication relates to a
Multi-Currency Revolving Loan (including any Borrowing Request for a
Multi-Currency Revolving Loan), J.P. Morgan Europe Limited, 125 London Wall,
London, England EC2Y 5AJ, United Kingdom, Attention:  Caroline Walsh (Telecopy
No. 011-44-207-777-2360);”

 

(z)                                   Successors and Assigns.  Section 9.4 is
hereby amended by (i) deleting the phrase “Viacom and the Administrative Agent
must give their prior written consent” set forth in subsection (b) thereof in
its entirety and substituting therefor the new phrase “Viacom, the
Administrative Agent and each Issuing Lender must give their prior written
consent”; (ii) deleting the phrase “the written consent of Viacom and the
Administrative Agent” set forth in subsection (e) thereof in its entirety and
substituting therefor the new phrase “the written consent of Viacom, the
Administrative Agent and each Issuing Lender”; (iii) deleting the phrase “the
consent of any Borrower or the Agents” set forth in subsection (f) thereof in
its entirety and substituting therefor the new phrase “the consent of any
Borrower, the Agents or any Issuing Lender”; (iv) deleting the phrase “the prior
written consent of any Borrower or the Administrative Agent” set forth in
subsection (h) thereof in its entirety and substituting therefor the new phrase
“the prior written consent of any Borrower, the Administrative Agent or any
Issuing Lender”; and (v) deleting the phrase “the relevant Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Bank or to any
financial institutions (consented to by such Borrower and the Administrative
Agent)” set forth in subsection (i) thereof in its entirety and substituting
therefor the new phrase “the relevant Borrower, the Administrative Agent and the
Issuing Lenders and without paying any processing fee therefor, assign all or a
portion of its interests in any Loans to the Granting Bank or to any financial
institutions (consented to by such Borrower, the Administrative Agent and each
Issuing Lender)”.

 

(aa)                            Indemnity.  Section 9.5(b) is hereby amended by
deleting the phrase “will not apply to any Losses to the extent” in its entirety
and substituting therefor the new phrase “will not apply to any Losses to which
an Indemnified Person becomes subject to the extent”.

 

(bb)                          Amendments.  Section 9.8(b) is hereby amended by
deleting the phrase “or (vi) amend, modify or waive any provision of
Article VII” in its entirety and substituting therefor the new phrase “, (vi)
amend, modify or waive Section 2.17(a) in a manner that would alter the pro rata
allocation of payments required thereby without the prior written consent of all
the Lenders, or (vii) amend, modify or waive any provision of Article VII”.

 

--------------------------------------------------------------------------------


 

9

 

 

(cc)                            Form of Confidentiality Agreement.  The last
paragraph of Exhibit D to the Credit Agreement is hereby amended by deleting the
phrase “we shall be entitled to retain all Information and to use it” in its
entirety and substituting therefor the new phrase “we shall be entitled to
retain all Information for so long as we remain a Lender to use it”.

 

(dd)                          Form of Issuing Lender Agreement.  Exhibit F to
the Credit Agreement is hereby deleted in its entirety and Exhibit F attached
hereto is substituted therefor.

 

(ee)                            Schedule of Guarantees.  Schedule 1.1(a) to the
Credit Agreement is hereby deleted in its entirety and Schedule 1.1(a) attached
hereto is substituted therefor.

 

(ff)                                Schedule of Other Indebtedness. 
Schedule 5.6(i) attached hereto is hereby made, and shall be deemed to be,
Schedule 5.6(i) to the Credit Agreement.

 

SECTION 2.  Conditions of Effectiveness.  This Amendment shall become effective
as of the date first above written (the “Effective Date”) when, and only when,
(a) the $3.0 Billion Five-Year Credit Agreement (as defined in Section 1(a)
above) shall have become effective pursuant to the terms thereof and (b) the
Administrative Agent shall have received (i) counterparts of this Amendment
executed by Viacom, the Required Lenders and the Administrative Agent (provided,
that any Lender that executes the $3.0 Billion Five-Year Credit Agreement (as
defined in Section 1(a) above) shall be deemed to have delivered a counterpart
of this Amendment), and (ii) the consent of Viacom International, substantially
in the form of Exhibit A hereto, duly executed by an authorized officer of
Viacom International.

 

SECTION 3.  Representations and Warranties of Borrower.  The Borrower hereby
represents and warrants as follows:

 


(A)                                  NO BREACH, ETC.  NONE OF THE EXECUTION AND
DELIVERY OF THIS AMENDMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN AND IN THE AMENDED AGREEMENT AND COMPLIANCE WITH THE TERMS AND PROVISIONS
HEREOF AND THEREOF WILL CONFLICT WITH OR RESULT IN A BREACH OF, OR REQUIRE ANY
CONSENT UNDER, THE CHARTER OR BY-LAWS (OR OTHER EQUIVALENT ORGANIZATIONAL
DOCUMENTS) OF THE BORROWER, OR ANY APPLICABLE LAW OR REGULATION, OR ANY ORDER,
WRIT, INJUNCTION OR DECREE OF ANY GOVERNMENTAL AUTHORITY, OR ANY MATERIAL
AGREEMENT OR INSTRUMENT TO WHICH VIACOM OR ANY OF ITS MATERIAL SUBSIDIARIES IS A
PARTY OR BY WHICH ANY OF THEM IS BOUND OR TO WHICH ANY OF THEM IS SUBJECT, OR
CONSTITUTE A DEFAULT UNDER ANY SUCH AGREEMENT OR INSTRUMENT, OR RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE REVENUES OR ASSETS OF VIACOM
OR ANY OF ITS MATERIAL SUBSIDIARIES PURSUANT TO THE TERMS OF ANY SUCH AGREEMENT
OR INSTRUMENT.

 

--------------------------------------------------------------------------------


 

10

 

 

(b)                                 Corporate Action.  The Borrower has all
necessary corporate power and authority to execute and deliver this Amendment
and to perform its obligations under this Amendment and the Amended Agreement;
the execution and delivery by the Borrower of this Amendment, and the
performance by the Borrower of this Amendment and the Amended Agreement, have
been duly authorized by all necessary corporate action on the Borrower’s part;
this Amendment has been duly and validly executed and delivered by the Borrower;
and each of this Amendment and the Amended Agreement constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its terms
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws of general
applicability affecting the enforcement of creditors’ rights and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(c)                                  Approvals.  No authorizations, approvals or
consents of, and no filings or registrations with, any Governmental Authority
are necessary for the execution, delivery or performance by the Borrower of this
Amendment or for the validity or enforceability hereof.

 

SECTION 4. Reference to and Effect on the Existing Agreement.  (a) Upon the
effectiveness of this Amendment: (i) each reference in the Existing Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Existing Agreement shall mean and be a reference to the Amended Agreement; and
(ii) each reference in any other Loan Document to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Existing
Agreement shall mean and be a reference to the Amended Agreement.

 

(b)                                 Except as specifically amended above, the
Existing Agreement shall continue to be in full force and effect and is hereby
in all respects ratified and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders or the Administrative Agent
under the Existing Agreement or any other Loan Document, nor constitute a waiver
of any provision of the Existing Agreement or any other Loan Document.

 

SECTION 5.  Execution in Counterparts.  This Amendment may be executed in two or
more counterparts, each of which constitutes an original but all of which when
taken together shall constitute but one contract.  In furtherance of the
foregoing, it is understood and agreed that signatures hereto submitted by
facsimile transmission shall be deemed to be, and shall constitute, original
signatures.

 

--------------------------------------------------------------------------------


 

11

 

 

SECTION 6.  Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Severability.  In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 8.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

[Remainder of the page left blank intentionally; Signature page to follow.]

 

--------------------------------------------------------------------------------


 

S-1

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

VIACOM INC.

 

 

 

 

 

 

By

  /s/ ROBERT G. FREEDLINE

 

 

 

Name:  Robert G. Freedline

 

 

Title:  Senior Vice President and Treasurer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, as

 

Administrative  Agent  and  as  agent  for  the
Lenders party to the $3.0 Billion Five-Year Credit
Agreement

 

 

 

 

 

 

 

By

  /s/ THOMAS H. KOZLARK

 

 

 

Name:  Thomas H. Kozlark

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

S-2

 

 

 

Lenders

 

 

 

 

 

JPMORGAN CHASE BANK (as successor to The Chase
Manhattan Bank), as a Lender

 

 

 

 

 

 

By

  /s/ THOMAS H. KOZLARK

 

 

 

Name:  Thomas H. Kozlark

 

 

Title:  Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, TORONTO BRANCH (as
successor to The Chase Manhattan Bank, Toronto Branch),
as a Lender

 

 

 

 

 

 

 

By

  /s/ THOMAS H. KOZLARK

 

 

 

Name:  Thomas H. Kozlark

 

 

Title:  Vice President

 

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By

  /s/ CAROLYN A. KEE

 

 

 

Name:  Carolyn A. Kee

 

 

Title:  Vice President

 

 

 

 

 

 

 

CITIBANK N.A., CANADIAN BRANCH, as a
Lender

 

 

 

 

 

 

 

By

  /s/ ADAM SHEPHERD

 

 

 

Name:  Adam Shepherd

 

 

Title:  Authorized Signer

 

--------------------------------------------------------------------------------


 

S-3

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By

  /s/ THOMAS J. KANE

 

 

 

Name:  Thomas J. Kane

 

 

Title:  Principal

 

 

 

 

 

 

 

BANK OF AMERICA, N.A. (acting through
its Canada branch), as a Lender

 

 

 

 

 

 

 

By

  /s/ NELSON LAM

 

 

 

Name:  Nelson Lam

 

 

Title:  Vice President

 

 

 

 

 

 

 

FLEET NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By

  /s/ LAURA NEENAN

 

 

 

Name:  Laura Neenan

 

 

Title:  Vice President

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING
CORPORATION (as successor to The Sumitomo
Bank, Limited), as a Lender

 

 

 

 

 

 

 

By

  /s/ LEO E. PAGARIGAN

 

 

 

Name:  Leo E. Pagarigan

 

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------


 

S-4

 

 

 

THE BANK OF NEW YORK, as a Lender

 

 

 

 

 

 

By

  /s/ CYNTHIA L. ROGERS

 

 

 

Name:  Cynthia L. Rogers

 

 

Title:  Vice President

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI,
LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By

  /s/ LINDA TAM

 

 

 

Name:  Linda Tam

 

 

Title:  Authorized Signatory

 

 

 

 

DEUTSCHE BANK AG, NEW YORK
BRANCH and/or CAYMAN ISLANDS
BRANCH, as a Lender

 

 

 

 

 

 

 

By

  /s/ DAVID G. DICKINSON, JR.

 

 

 

Name:  David G. Dickinson, Jr.

 

 

Title:  Director

 

 

 

 

 

 

 

By

  /s/ WILLIAM W. MCGINTY

 

 

 

Name:  William W. McGinty

 

 

Title:  Director

 

 

 

 

DEUTSCHE BANK AG, CANADA
BRANCH, as a Lender

 

 

 

 

 

 

By

  /s/ ROBERT JOHNSON

 

 

 

Name:  Robert Johnson

 

 

Title:  Vice President

 

 

 

 

 

 

 

By

  /s/ MARCELLUS LEUNG

 

 

 

Name:  Marcellus Leung

 

 

Title:  Assistant Vice President

 

--------------------------------------------------------------------------------


 

S-5

 

 

 

MIZUHO CORPORATE BANK, LTD. (as
successor in interest to The Dai-Ichi Kangyo
Bank Ltd., The Fuji Bank, Limited, and The
Industrial Bank of Japan, Limited), as a
Lender

 

 

 

 

 

 

By

  /s/ MARK GRONICH

 

 

 

Name:  Mark Gronich

 

 

Title:  Vice President

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a
Lender

 

 

 

 

 

 

 

By

  /s/ [ILLEGIBLE]

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

  /s/ [ILLEGIBLE]

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By

  /s/ L. PETER YETMAN

 

 

 

Name:  L. Peter Yetman

 

 

Title:  Director

 

--------------------------------------------------------------------------------


 

S-6

 

 

 

UFJ BANK LIMITED (as successor to The
Sanwa Bank, Limited, New York Branch,
and The Tokai Bank, Limited, New York
Branch), as a Lender

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DRESDNER BANK AG, NEW YORK
AND GRAND CAYMAN BRANCHES, as
a Lender

 

 

 

 

 

 

 

By

  /s/ BRIAN SMITH

 

 

 

Name:  Brian Smith

 

 

Title:  Director

 

 

 

 

 

 

 

By

  /s/ BRIAN SCHNEIDER

 

 

 

Name:  Brian Schneider

 

 

Title:  Vice President

 

 

 

 

 

 

 

MELLON BANK, N.A., as a Lender

 

 

 

 

 

 

 

By

  /s/ THOMAS J. TARASOVICH, JR.

 

 

 

Name:  Thomas J. Tarasovich, Jr.

 

 

Title:  Assistant Vice President

 

--------------------------------------------------------------------------------


 

S-7

 

 

 

CREDIT SUISSE FIRST BOSTON, Acting
Through Its Cayman Islands Branch, as a
Lender

 

 

 

 

 

 

By

  /s/ BILL O’DALY

 

 

 

Name:  Bill O’Daly

 

 

Title:  Director

 

 

 

 

 

 

 

By

  /s/ CASSANDRA DROOGAN

 

 

 

Name:  Cassandra Droogan

 

 

Title:  Associate

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON Toronto
Branch, as a Lender

 

 

 

 

 

By

  /s/ ALAIN DAOUST

 

 

 

Name:  Alain Daoust

 

 

Title:  Director

 

 

 

 

By

  /s/ PETER CHAUVIN

 

 

 

Name:  Peter Chauvin

 

 

Title:  Vice President

 

 

 

 

BANK ONE, NA, as a Lender

 

 

 

 

 

 

 

By

  /s/ JOHN E. GLISSON

 

 

 

Name:  John E. Glisson

 

 

Title:  Associate Director

 

 

 

 

BANK ONE, NA, CANADA BRANCH, as
a Lender

 

 

 

 

 

 

 

By

  /s/ JOHN E. GLISSON

 

 

 

Name:  John E. Glisson

 

 

Title:  Associate Director

 

--------------------------------------------------------------------------------


 

S-8

 

 

 

THE ROYAL BANK OF SCOTLAND
PLC, as a Lender

 

 

 

 

 

 

By

  /s/ DAVID A. LUCAS

 

 

 

Name:  David A. Lucas

 

 

Title:  Senior Vice President

 

 

 

 

 

 

 

WACHOVIA BANK, N.A., as a Lender

 

 

 

 

 

 

By

  /s/ RUSSELL J. LYONS

 

 

 

Name:  Russell J. Lyons

 

 

Title:  Vice President

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH (as
successor to Westdeutsche Landesbank
Girozentrale, New York Branch), as a
Lender

 

 

 

 

 

By

  /s/ LUCIE L. GUERNSEY

 

 

 

Name:  Lucie L. Guernsey

 

 

Title:  Executive Director

 

 

 

 

 

 

 

By

  /s/ RICHARD J. PEARSE

 

 

 

Name:  Richard J. Pearse

 

 

Title:  Executive Director

 

--------------------------------------------------------------------------------


 

S-9

 

 

 

LLOYDS TSB BANK PLC, as a Lender

 

 

 

 

 

 

By

  /s/ [ILLEGIBLE]

 

 

 

Name:

 

 

Title:

 

 

 

 

By

  /s/ PETER T. DOYLE

 

 

 

Name:  Peter T. Doyle

 

 

Title:  Vice President, Corporate

 

 

 

 

 

 

 

THE NORINCHUKIN BANK, NEW
YORK BRANCH, as a Lender

 

 

 

 

 

By

  /s/ FUMIAKI ONO

 

 

 

Name:  Fumiaki Ono

 

 

Title:  General Manager

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

ABN AMRO BANK N.V., as a Lender

 

 

 

 

 

By

  /s/ FRANCES O’R. LOGAN

 

 

 

Name:  Frances O’R. Logan

 

 

Title:  Managing Director

 

 

 

 

 

 

 

By

  /s/ SHILPA PARANDEKAR

 

 

 

Name:  Shilpa Parandekar

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

S-10

 

 

 

UBS AG, STAMFORD BRANCH, as a
Lender

 

 

 

 

 

 

By

  /s/ WILFRED V. SAINT

 

 

 

Name:  Wilfred V. Saint

 

 

Title:

Associate Director, Banking
Products Services, US

 

 

 

 

 

 

 

By

  /s/ BARBARA EZELL-MCMICHAEL

 

 

 

Name:  Barbara Ezell-McMichael

 

 

Title:

Associate Director, Banking
Products Services, US

 

 

 

MERRILL LYNCH BANK USA, as a
Lender

 

 

 

 

 

By

  /s/ LOUIS ALDER

 

 

 

Name:  Louis Alder

 

 

Title:  Director

 

 

 

 

NATIONAL AUSTRALIA BANK
LIMITED, as a Lender

 

 

 

 

 

 

 

By

  /s/ EDUARDO SALAZAR

 

 

 

Name:  Eduardo Salazar

 

 

Title:  Senior Vice President

 

 

 

 

 

 

 

BANK OF SCOTLAND, as a Lender

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

